Citation Nr: 1206122	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-45 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for lumbago. 

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, increased the rating of the Veteran's lumbago from 10 percent to 20 percent. 

The Veteran testified at a May 2011 hearing before the undersigned at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that in August 2010 the Veteran submitted claims of entitlement to service connection for depression and anxiety, to include as secondary to her service-connected lumbago and gastroesphogeal reflux disease (GERD), and for right ear hearing loss associated with her service-connected right middle ear infection.  The file does not reflect that these claims have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for an increased rating for her service-connected lumbago must be remanded for further development to ensure a complete and current record on appellate review. 

In a January 2012 brief, the Veteran's representative argued that this claim should be remanded for a new VA examination as the last VA examination, performed in October 2008, did not adequately capture the pain and functional impairment associated with her lumbago.  Under the Veterans Claims Assistance Act of 2000, VA has a duty to provide a medical examination when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard to increased rating claims, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the last VA examination is now over three years old, the Board agrees that a new VA examination is warranted to assess the current level of severity of the Veteran's lumbago.  See id.

The Board also notes that at the May 2011 hearing, the Veteran stated that she was unable to work due to her back pain.  When evidence of unemployability, including the Veteran's own statements, is submitted during the course of an appeal from an assigned disability rating, the issue of entitlement to TDIU is considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  See id.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record, and it must be included in the adjudication of the Veteran's claim for an increased rating for her lumbago.  See id.  On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice regarding what is required to establish entitlement to TDIU.  After all appropriate development has been completed, this issue should be adjudicated in connection with the evaluation of the Veteran's lumbago.

The AOJ should take this opportunity to obtain the Veteran's outstanding VA treatment records dating from September 2009, and should also request the Veteran to identify any recent treatment she has received for her lumbago

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records dating from September 2009 should be obtained and associated with the claims file. 

2. The Veteran should be requested to identify any recent medical treatment she has received for her lumbago.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record.  All efforts to obtain these records must be documented and associated with the claims file.

3. After the above actions are completed, the Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving her service-connected lumbago, to include any associated neurologic abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the thoracolumbar spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must also identify and assess any neurologic abnormalities associated with the Veteran's lumbago.  In this regard, it should be noted that the October 2008 VA examination report reflects a finding of "sciatica symptoms in the right lower extremity."

Finally, the examiner must describe all functional impairment associated with the Veteran's lumbago, and in particular must assess its impact on her ability to work. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim for an increased rating for lumbago on the merits, including the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of this claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


